PER CURIAM.
The trial court reformed the parties’ property settlement agreement to reflect their true intent. We reject appellant’s contention that Florida Rule of Civil Procedure 1.540 precluded the trial court from reforming the agreement. See Gobelman v. Gobelman, 303 So.2d 646 (Fla. 1st DCA 1974), cert. denied, 316 So.2d 561 (1975); see also Sheffield v. Barry, 153 Fla. 144, 14 So.2d 417 (1943); Dagnino v. Home Fed. Sav. & Loan Ass’n, 183 So.2d 846, 849 (Fla. 2d DCA), cert. denied, 188 So.2d 821 (Fla.1966). Appellant’s remaining point lacks merit. Accordingly, we affirm.
Affirmed.